Citation Nr: 0115982	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  97-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to August 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied a rating in excess of 30 
percent for the veteran's schizophrenia.  In January 1999, 
the Board remanded the claim for further development, which 
has been completed.  The claim is again before the Board.


FINDINGS OF FACT

The veteran's service-connected schizophrenia is productive 
of considerable social and industrial impairment and reduced 
reliability and productivity in occupational and social 
situations; it is not manifested severe social and industrial 
impairment or a lowered occupational and social impairment 
with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for 
service-connected undifferentiated schizophrenia have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(2000); Veterans Claims Assistance Act, Pub. L. No. 106-475 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(VCAA), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999 to November 9, 2000).  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

During the course of this appeal, the veteran has been 
provided with numerous VA rating examinations.  The veteran 
has also been provided a statement of the case and 
supplemental statements of the case, which included all of 
the relevant law and regulations, informing him of what was 
evidence was needed to support a higher rating.  He has been 
afforded a hearing and, in February 2001, the RO informed the 
veteran of the new law (VCAA) and any potential impact.  
There is no indication that there is any evidence available 
that is relevant to this appeal.  For these reasons, the 
Board finds that the VA has complied with the heightened 
requirements of VCAA, and that this claim can be equitably 
adjudicated.

A June 1986 rating decision granted service connection for 
chronic, undifferentiated type of schizophrenia, and assigned 
a 10 percent disability evaluation.  An August 1994 rating 
decision raised the veteran's evaluation to 30 percent, which 
has continued to date.

As noted above, the veteran has been provided numerous VA 
examinations during the course of this claim.  At the time of 
a September 1996 VA psychiatric examination, the veteran 
reported working for a temporary service as a general laborer 
for the previous four months.  He denied any history of drug 
or alcohol abuse.  He complained of depression, concentration 
problems, irritability, insomnia, chronic fatigue, isolation, 
and auditory hallucinations.  The examiner indicated that the 
veteran was satisfactorily groomed.  His speech was 
underproductive but progressed in a normal fashion, and his 
perception appeared normal.  The veteran was oriented to 
three spheres, and his memory was unimpaired.  His general 
knowledge appeared consistent with his education, and his 
insight and judgment were fair.  The examiner indicated that 
suicidal risk appeared to be low, and that his industrial 
adaptability seemed fair to poor.  The diagnoses were:  Axis 
I, schizophrenia, chronic, undifferentiated type; Axis II, 
rule out schizoid personality traits; Axis III, none; Axis 
IV, none; Axis V, current Global Assessment of Functioning 
(GAF) equaled 40.

During two VA hospitalizations from September to November 
1996 for psychiatric evaluation and treatment, primarily for 
substance abuse and a psychotic disorder, the veteran 
reported being diagnosed with schizophrenia in 1979.  He gave 
a history of cocaine abuse from the ages of 15 to 21, and 
then resuming use in 1988, but that marijuana was his drug of 
choice.  He likewise acknowledged using marijuana since age 
13, and of drinking alcohol since age 8.  A urinalysis 
confirmed cocaine metabolites.  He reported wanting help with 
placement and drug rehabilitation.  Although the veteran 
reported difficulty with sleep while hospitalized, a treating 
physician reported that the nursing progress notes indicated 
that the veteran slept through the night.  The veteran was 
noted to show interest and motivation with ward activities 
while compliant with treatment.  Clinical findings included 
auditory hallucinations.  The veteran was continued on 
Prolixin and Cogentin, which he had been taking for some 
time.

During a March 1997 VA psychiatric examination, the veteran 
reported living with his mother.  The examiner chronicled a 
detailed history of the veteran's in-service and post-service 
problems, emphasizing his post-service history of drug and 
alcohol abuse and hospitalizations for substance abuse, which 
included crack cocaine, mescaline, and LSD, and a history of 
mental illness.  The veteran indicated that the veteran was 
taking two Prolixin tablets in the morning, two at dinner, 
and four at bedtime, and taking one Cogentin tablet in the 
morning and one at dinner.  The veteran indicated that he had 
a driver's license and drove his mother's car.  He reported 
auditory and visual hallucinations.  The examiner reported 
that the veteran appeared somewhat untidy and unclean, with 
an obvious body odor.  The examiner also reported that the 
veteran presented an attitude and appearance of an 
introverted individual, who, while fairly cooperative, gave a 
pronounced impression of evasiveness and deliberation.  His 
affect was usually flat and constricted except when talking 
about his daily domestic activities.  His thought 
productivity and processes did not seem to be distorted or 
unusual, although the content was quite aberrant.

The examiner indicated that the veteran was alert and well 
oriented in all spheres, with memory functions not disturbed 
or deficient.  He demonstrated no agitation, suspiciousness 
or defensiveness, and seemed to be calm.  The examiner 
concluded that, based upon the veteran's history and the 
current examination, the diagnoses were: Axis I, (1) mood 
disorder, chronic polysubstance abuse with related psychotic 
features, (2) psychotic disorder, not otherwise stated, (3) 
chronic tobacco use disorder; Axis II, schizoid personality 
traits; Axis III, history of vague low back problem which is 
ill-defined and not disabling; Axis IV, psychosocial 
stressors - history of polysubstance abuse with psychotic 
experiences - history of parental divorce; Axis V, GAF of 
about 40-45.  The examiner stated that the veteran could 
manage finances in his best interest if he could remain 
substance-abuse free.

During the veteran's September 1998 personal hearing he 
indicated that he was receiving psychiatric treatment at a VA 
hospital every three months; took medication for his mental 
disorder on a daily basis; still had audio and visual 
hallucinations (seeing the head of the Statue of Liberty in 
his bedsheets); felt paranoid that everyone was looking at 
him or talking about him; did occasional manual labor for his 
next door neighbor; received Social Security benefits (since 
1988); and had suicidal ideation.  His mother testified that 
he laughed to himself.

Other evidence in the claims file reflects that the veteran 
is receiving Social Security Administration disability 
benefits as a result of schizophrenia and other psychotic 
disorders.

The Board noted in the January 1999 remand that the record 
showed disparate causes of the veteran's level of impaired 
industrial impairment.  Some treatment records and VA 
examination reports indicated that the predominant 
psychiatric difficulties were the result of schizophrenia, 
while others indicated that substance abuse was the 
predominant feature.  Indeed, as noted by the remand, a 
November 1993 psychiatric evaluation performed for the 
purpose of establishing disability payments from the state 
questioned whether the veteran even had a current Axis I 
diagnosis.  That examining physician stated that the 
veteran's last decompensation was some five years previously, 
and that the veteran had had no more than one or two 
psychotic episodes.

The remand requested that the veteran identify any current 
treatment providers and asked that the RO afford the veteran 
another psychiatric examination to resolve these issues.  The 
February 2001 correspondence satisfies this first part, and 
the RO afforded the veteran a VA psychiatric examination in 
August 1999.  The veteran informed the examiner that he 
worked odd jobs, such as painting, cleaning and roofing, and 
that he supported himself with this income, in conjunction 
with his VA compensation and Social Security benefits.  The 
veteran informed the examiner that he discontinued using 
cocaine about 20 months previously, and that he was currently 
using Prolixin and Cogentin, as well as Zantac for heartburn.  
As to social interaction, the veteran stated that he lived 
with his mother, and had done so for the past 17 years.  The 
examiner also indicated that the historical treatment records 
were reviewed.

Objectively, the examiner characterized the veteran as well-
built and well-nourished in no acute distress.  Mood was 
euthymic and affect was flat.  Speech was slow but 
spontaneous.  Delusions included a belief that the television 
was talking to and about him.  There was no suicidal or 
homicidal ideation, and he was alert and oriented to all 
three spheres.  Insight and judgment were characterized as 
fair.  Axis I diagnoses were chronic undifferentiated 
schizophrenia, in partial remission, and polysubstance 
dependence, in full sustained remission.  An Axis V GAF score 
of 55 was given.  The examiner stated that the veteran's 
hallucinations and delusions decreased his overall 
functioning, but he was able to function with supervision.  A 
lack of recent hospitalizations and his ability to maintain 
at least some employment also led to the examiner's opinion 
that the veteran's overall situation had improved.

As a result of the August 1999 examination report, the RO 
asked for further information in May 2000.  The RO inquired 
as to whether the veteran had improved, and whether past 
evaluations were accurate.  The examiner responded in June 
2000.  He stated that the veteran's improvement was most 
likely due to abstinence from substance abuse and his 
supervision.  Other VA treatment records have been obtained 
during the course of this claim, and are substantially 
consistent with the VA examination.  For example, a January 
1999 VA treatment record noted that the veteran was 
performing work for a neighbor, and that the veteran was 
neatly dressed.  He was also noted to be substance free for 
the past 16 months.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Board notes, however, that the period of time 
in question in this case dates from October 1996.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of a psychoneurosis.  See 61 
Fed. Reg. 52695-52702 (1996).  Previous to November 7, 1996, 
in assessing the severity of a psychosis, such as 
undifferentiated schizophrenia, a 30 percent disability 
rating was warranted when manifestations were productive of 
definite social and industrial impairment.  As utilized here, 
the term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. 
Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating was warranted if the disorder was 
productive of considerable social and industrial impairment.  
A 70 percent rating was warranted if the disorder was 
productive of severe social and industrial impairment.  A 100 
percent rating was warranted for undifferentiated type 
schizophrenia where there were active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. 4.132, Code 9204 (1996).

Under the revised schedular criteria effective November 7, 
1996, a 30 percent schedular evaluation for mental disorders, 
including undifferentiated schizopohrenia, envisions 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation now envisions a lowered occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204.  The revised schedular 
criteria incorporate the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  

Initially, the most recent evidence indicates that the 
veteran has been able to refrain from the use of controlled 
substances, and the Board has ascribed any current 
psychiatric manifestations to the veteran's service-connected 
undifferentiated schizophrenia.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In light of the above medical 
evidence, the Board finds that the evidence supports a 50 
percent evaluation, but no higher, under either the former or 
current schedular criteria.  In this regard, the Board finds 
that the most recent evidence shows that the veteran's 
service connected psychiatric disorder is productive of 
considerable social and industrial impairment.  The veteran 
reported auditory hallucinations at the time of his August 
1999 VA psychiatric examination, which was not discounted by 
the examiner, and he continues to use psychotropic 
medication.  This comports with considerable social and 
industrial impairment.

However, the Board finds that the evidence does not reflect 
severe social and industrial impairment.  The veteran has 
obtained employment, albeit on a part-time basis, and has 
maintained a relationship with his mother, however strained.  
At the time of his August 1999 VA examination, he denied 
suicidal or homicidal ideation, and he was oriented to all 
three spheres.  The examiner stated specifically in August 
1999 that the veteran could function under supervision.  It 
follows that if the veteran does not meet the criteria for a 
70 percent evaluation, the even higher requirements for a 100 
percent evaluation under the former criteria have not been 
met.

For the same reasons that the Board found that a 50 percent 
evaluation was warranted under the former criteria, the Board 
finds that the criteria for a 50 percent evaluation have been 
met under the revised criteria.  The veteran's affect was 
characterized as flat at the time of his August 1999 VA 
examination, one of the criteria for a 50 percent evaluation, 
and he did report a history of hallucinations and delusions.  
However, the several examinations and hospital records do not 
confirm persistent psychotic symptoms.  The mental status 
examination in august 1999 showed that the veteran's speech 
was spontaneous, and at the time of his hearing, he could 
answer questions posed to him.  Likewise, judgment and 
insight were described as fair at the time of the 
examination.  While the examiner stated in his June 2000 
follow-up that the veteran had improved, that improvement was 
over the effects seen in March 1997, when he appeared for an 
examination with body odor and an aberrant thought content.  
As noted above, the examiner attributed this improvement to 
the veteran's abstinence from substances.  

For these same reasons, the Board finds that the 
preponderance of the evidence is against a 70 percent 
evaluation under the revised criteria.  The examiner gave a 
Global Assessment of Functioning (GAF) score of 55, which is 
consistent with moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  Quick Reference 
to the Diagnostic Criteria from DSM IV.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The veteran 
has been employed during this claim, as noted at the time of 
the September 1996 VA psychiatric examination and again in 
August 1999.  Ultimately, the veteran's manifestations more 
nearly approximate the criteria for a 50 percent evaluation 
under the revised schedule.  38 C.F.R. § 4.7.

The Board has considered all of the GAF scale scores reported 
during this appeal and the March 1997 finding that the 
veteran appeared somewhat untidy and unclean.  The Board also 
acknowledges that it has relied heavily on the August 1999 VA 
psychiatric examination.  However, the examiner who conducted 
the latter  examination opined that the improvement in the 
veteran was a result of the cessation of substance abuse, and 
he implicitly linked earlier, more severe psychiatric 
symptomatology to substance abuse, which is not a service-
connected disability.  The case was specifically remanded by 
the Board for that examination and an opinion distinguishing 
service and nonservice-connected symptomatology.  The 
examiner noted that the relevant medical records in the 
claims file were reviewed.  The GAF score was reported as 55, 
which is consistent with considerable social and industrial 
impairment and reduced reliability and productivity in 
occupational and social situations, but no more than that 
level of impairment.  The examiner attributed the veteran's 
improvement from earlier examinations, which reflected GAF 
scores of 40-45, exclusively to his cessation of drug abuse.  
Indeed, the record is replete with references to drug abuse, 
to include crack cocaine.  Thus, looking at the veteran's 
psychiatric disability in context, the Board finds that a 50 
percent evaluation most nearly approximates the level of 
industrial impairment from the veteran's psychiatric 
disorder. 

Finally, the Board concedes that the Social Security 
Administration (SSA) has found the veteran to be disabled as 
a result of his service-connected undifferentiated 
schizophrenia.  However, the VA rating schedule uses other 
standards as a guide in the evaluation of disabilities, and 
the Social Security Administration criteria are not 
dispositive here.  That is, while a SSA decision granting 
disability benefits is pertinent to the adjudication of a 
claim for VA benefits, it is not controlling for VA purposes.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, the 
preponderance of the evidence, to include a recent VA 
psychiatric examination that was specifically requested 
pursuant to the Board's remand during this appeal to 
determine the current severity of the veteran's 
schizophrenia, is against a finding of more than considerable 
social and industrial impairment or more than reduced 
reliability and productivity in occupational and social 
situations.  The Board also finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2000).  There is a full range of ratings under the Rating 
Schedule that anticipate greater disability for the veteran's 
undifferentiated schizophrenia, including a 100 percent 
schedular evaluation.  There is no evidence of an exceptional 
or unusual disability picture in this case.  The veteran has 
not been hospitalized recently because of this disability, 
nor has such resulted in marked interference with his 
employment, that is, beyond that contemplated in the rating 
schedule.  The criteria used to rate psychoses specifically 
addresses impact on employability resulting from the 
psychiatric illness.  In the absence of frequent 
hospitalizations or marked interference with employability, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

Subject to the laws governing monetary payments, a 50 percent 
for undifferentiated schizophrenia is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

